NO. 07-11-0134-CV

                           IN THE COURT OF APPEALS

                    FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                     PANEL C

                              OCTOBER 25, 2011
                        _____________________________


           TRISHA BRAZIEL, SPENCER BRAZIEL AND KATHY WRIGHT,

                                                             Appellants
                                          v.

                       BECTON INSURANCE AGENCY, INC.,

                                                             Appellee
                        _____________________________

          FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2009-549,970; HONORABLE LESLIE HATCH, PRESIDING
                       _____________________________

                             Memorandum Opinion
                        _____________________________


Before Quinn, C.J., and HANCOCK and PIRTLE, JJ.

      Kathy Wright (Wright), her daughter Trisha Braziel, and her son-in-law Spencer

Braziel (the Braziels) appeal from a summary judgment denying them recovery against

Becton Insurance Agency, Inc. (Becton).    Wright and the Braziels sued to recover

damages allegedly suffered when a fire burned a home owned by the former and leased

to the latter. Wright had purchased insurance on the abode from Travelers Lloyds of

Texas Insurance Company (Travelers) through Becton (i.e. Travelers’ agent) and
alleged that Becton had been instructed to name the Braziels as additional insureds.

Becton apparently failed to abide by the directive, though the trial court nonetheless

found that the occupant’s contents (that is, those of the Braziels) were covered by the

policy.       Eventually, Travelers, Wright, and the Braziels settled their dispute and

executed an agreement releasing Travelers. It paid Wright $94,319.15 to satisfy her

claim under the policy and an additional $25,000 to Wright and the Braziels in exchange

for the release.1 All three claimants now assert that the trial court erred in granting

summary judgment in favor of Becton. We affirm.

          Becton filed both a traditional and no-evidence motion for summary judgment.

The trial court granted only the former and did not specify the particular ground upon

which it acted. Given this circumstance, we may affirm the decision on any meritorious

ground. FM Props. Operating Co. v. City of Austin, 22 S.W.3d 868, 872-73 (Tex. 2000).

And, one of the grounds asserted below was waiver. That is, Becton asserted that it

was not liable to any of its adversaries because they settled with and released their

claims against Travelers. The very same contention, among others, is asserted on

appeal.

          No one disputes that a settlement was had with Travelers and that a release was

executed as part of that agreement. Per that document, Wright and each Braziel bound

themselves to “RELEASE, ACQUIT, and FOREVER DISCHARGE Travelers from any

and all Event Claims including those asserted and those that could have been asserted,

whether accrued or unaccrued, whether known or unknown, whether now existing or

          1
          The Braziels also recovered approximately $25,000 from State Farm Insurance under their
renter’s policy. This, allegedly, did not result in a total redress of their loss because it purportedly totaled
$37,000. How they and Wright were to divide the additional $25,000 paid by Travelers went
unmentioned. So, it may or may not be that the Braziels ultimately received monies equal to or greater
than their supposed $37,000 loss.

                                                       2
that may arise hereafter.” Furthermore, the settlement contract they signed defined not

only the term “Travelers” but also “Event” and “Claims.” Within the scope of “Travelers,”

the parties agreed to include not only the insurance company itself but also “. . . all of its

past, present, and future underwriters, officers, directors, stockholders, agents,

attorneys, insurers, servants . . . . ” and others. (Emphasis added). In turn, “Event” was

interpreted to mean “the fire loss occurring on or about December 8, 2007,” while

“Claims” was defined as “any and all past, present and/or future claims, demands,

obligations, requests, suits, actions, rights of action, liabilities, losses, damages . . .

settlements and causes of action . . . .”

       Also found in the summary judgment record is a copy of an agreement between

Becton and Travelers. Through it, Travelers designated Becton as its “agent,” and in

accordance with that designation, Becton’s name appeared under the moniker “Agent’s

Name and Address” in the insurance policy issued by Travelers to Wright. To this, we

add the observation that no one disputes that Wright and the Braziels seek damages

from Becton and that the damages pertain to the loss caused by the fire occurring on or

about December 8, 2007.

       Upon considering the aforementioned undisputed evidence and the specific

terminology of the settlement agreement, we conclude, as a matter of law, that Wright

and the Braziels released Becton when they released Travelers from all claims,

demands, causes of action and the like relating to the loss for which they sued. We

neither found nor were cited to any evidence raising a question of fact regarding the

presence of an agency relationship between Travelers and Becton at all pertinent times.




                                              3
Thus, the trial court did not err in granting the summary judgment and denying Wright

and the Braziels recovery against Becton.

      In sum, we affirm the order granting summary judgment and directing that Wright

and the Braziels “take nothing as to Defendant Becton Insurance Agency, Inc.”



                                                Brian Quinn
                                                Chief Justice




                                            4